DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 13, 19, and 22 are cancelled.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-25 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cencioni (US 2012/0268891) in view of Kao et al. (Kao US 2018/0191394).

23: Cencioni teaches an accessory device (device shown I Figures 3A-3C) capable of accommodating an unclaimed portable electronic device (see device 6), the accessory device comprising: a first section (casing 20) a first surface (first surface at 22) and a second surface (second surface at 26) opposite the first surface; and a second section (cover 10) pivotally coupled to the first section (via hinge 11) and capable of a magnetic engagement (magnetic engagement with 25 at second surface 26, Figure 2) with the second surface at a primary magnetic attachment (primary attachment between 27 and 25) with the exception of a secondary magnetic attachment, wherein in the absence of the primary magnetic attachment, the secondary magnetic attachment alone is insufficient to maintain the magnetic engagement.
Kao teaches a cover (100) provided with a magnetic connection at folding plate (6) with three magnets (61) as the primary magnetic attachment, and a secondary magnet attachment at folding plate (5), with one magnet (51), where the absence of the primary magnet at 6 (Figure 3, via force L2 is applied and the cover is opened), the secondary magnet attachment (5) is insufficient to maintain magnetic engagement (see Figure 3, where 6 is detached, 5 is driven to leave the back surface of an attachment surface, paragraph 0010 and paragraph 0028-0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cencioni such that a secondary magnetic attachment is further provided at 13 of Cencioni such that, wherein in the absence of the primary magnetic attachment, the secondary magnetic attachment alone is insufficient to maintain the magnetic engagement and the first and secondary magnetic attachment forms a magnetic engagement and to further provide different support states or different viewing angles to support an electronic device placed therein, as taught by Kao (paragraph 0004).

24: Cencioni-Kao teaches the claimed invention as discussed for Claim 23 above and Cencioni-Kao further teaches that when the magnetic engagement is present, the accessory device is in a closed configuration in which the second surface of the first section is in surface-to- surface contact with the second section (when magnetic engagement of 6 is present, connection at 5 is also present, surface to surface contact, Figure 3 before the initiation of L2); and when the magnetic engagement is no longer maintained, the accessory device automatically transitions to an open configuration in which the first section is out of surface-to-surface contact with the second section (section 5 is shown as out of surface to surface contact, Figure 3).

25: Cencioni-Kao teaches the claimed invention as discussed for Claim 23 above and Cencioni-Kao further teaches that a hinge (hinge 11) that pivotally couples the first section to the second section, wherein the first surface is configured to carry a portable electronic device such that the second section is capable of covering the portable electronic device when the portable electronic device is at the first surface (Cencioni - see Figure 3A where the electronic device is covered when placed within 22, Figure 1).

27: Cencioni-Kao teaches the claimed invention as discussed for Claim 23 above and the modified Cencioni-Kao further teaches that a magnitude of a magnetic attraction force at the primary magnetic attachment (primary magnetic attachment at 27 and 25 of Cencioni, which is provided with three magnetic element, as modified by Kao is greater than the secondary attachment at 13 which is only provided with one magnetic connection) is greater than a magnitude of a magnetic attraction force at the secondary magnetic attachment such that, when an amount of force necessary to overcome the magnetic attraction force at the primary magnetic attachment is applied to the primary magnetic attachment, the primary magnetic attachment and the secondary magnetic attachment become detached (see Figure 3, where 6 is detached, 5 is driven to leave the back surface of an attachment surface, paragraph 0010 and paragraph 0028-0030).

28: Cencioni-Kao teaches the claimed invention as discussed for Claim 23 above and the modified Cencioni-Kao further teaches that the detachment of the primary magnetic attachment automatically initiates the detachment of the secondary magnetic attachment as a result of the applied force (primary magnetic attachment at 27 and 25 of Cencioni, which is provided with three magnetic element, as modified by Kao is greater than the secondary attachment at 13 which is only provided with one magnetic connection, and see Figure 3, where 6 is detached, 5 is driven to leave the back surface of an attachment surface, paragraph 0010 and paragraph 0028-0030).

29: Cencioni-Kao teaches the claimed invention as discussed for Claim 23 above and the modified Cencioni-Kao further teaches the primary magnetic attachment comprises a first magnetic circuit that is formed between a first magnetic element of the first section and a first magnetic element of the second section (primary magnetic attachment at first magnetic element 25 and first magnetic element of the second section 27 of Cencioni, which is provided with three magnetic element, as modified by Kao); and the secondary magnetic attachment (is greater than the secondary attachment at 13 of Cencioni, which is only provided with one magnet, which has a magnetic element, as modified by Kao, and forms a circuit with the material of the casing at 13) comprises a second magnetic circuit that is formed between a second magnetic element of the first section and a second magnetic element of the second section, wherein a break in the first magnetic circuit initiates a subsequent break in the second magnetic circuit (when 6 is detached, 5 is driven to leave the back surface of an attachment surface, paragraph 0010 and paragraph 0028-0030).

30: Cencioni-Kao teaches the claimed invention as discussed for Claim 23 above and the modified Cencioni-Kao further teaches a magnitude of a magnetic attraction force at the primary magnetic attachment is greater than a magnitude of a magnetic attraction force at the secondary magnetic attachment such that, upon removal of the magnetic attraction force at the primary magnetic attachment, a remaining magnetic attraction force comprising the magnetic attraction force at the secondary magnetic attachment is insufficient to maintain the magnetic engagement (primary magnetic attachment at 27 and 25 of Cencioni, which is provided with three magnetic element, as modified by Kao is greater than the secondary attachment at 13 which is only provided with one magnetic connection, and see Figure 3, where 6 is detached, 5 is driven to leave the back surface of an attachment surface, paragraph 0010 and paragraph 0028-0030).

Allowable Subject Matter
Claims 8-12, 14-18, 20-21 are allowed.
Claim 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735